

115 HRES 20 IH: Recognizing the importance of nonprofit organizations to the economy of the United States and expressing support for designation of September as “Nonprofit Organization (NPO) Recognition Month”.
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 20IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Hastings submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing the importance of nonprofit organizations to the economy of the United States and
			 expressing support for designation of September as Nonprofit Organization (NPO) Recognition Month.
	
 Whereas more than 1,500,000 nonprofit organizations operate in the United States; Whereas the nonprofit sector continues to expand in size and scope;
 Whereas nonprofits contribute nearly $1,000,000,000,000 to the United States economy annually; Whereas nonprofits serve a vital role in facilitating charitable giving and social action;
 Whereas the combined donations and volunteer hours of individuals to nonprofit organizations are valued at hundreds of billions of dollars; and
 Whereas September would be an appropriate month to designate as Nonprofit Organization (NPO) Recognition Month: Now, therefore, be it  That the House of Representatives—
 (1)recognizes the importance of nonprofits to the communities they serve, the issues they support, and the economy of the United States; and
 (2)supports the designation of Nonprofit Organization (NPO) Recognition Month. 